DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 12/9/2020.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 19, 20
Claims 1-15, 19, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurapati (US20160098705A1) in view of Avegliano et al. (US20160321670A1).

Claim 1:
A transaction card comprised of a material, the transaction card comprising: 
one or more sensors disposed within the transaction card, wherein the material forms the transaction card and is dimensioned to be operable with a card reader, the one or more sensors comprising one or more of a camera, a microphone, a gyroscope, a NFC detection sensor, a fingerprint sensor, an accelerometer, a pedometer, a linear acceleration sensor, an attitude sensor, a user-activated switch, and a motion detector; 
wherein the one or more sensors are configured to collect a user-specific pre-card-use sensor data regarding a user of the transaction card; 
wherein the user-specific pre-card-use sensor data comprises: 
first sensor data regarding at least one action previously performed with the transaction card by the user, 
ii) second sensor data regarding at least one activity, associated with the transaction card, engaged into by the user, or 
iii) both; 
data storage comprised of non-transient computer memory disposed within the transaction card; 
(See Kurapati: Para 
[0009] (“A card according to one disclosed non-limiting embodiment of the present disclosure includes a sensor, which may include an imaging system and/or a system for recording audio.  The sensor may include a video camera, a still camera, an audio recorder, or other facility for recording images and/or sounds in the environment of the card. References throughout this disclosure to a camera, a video ”)
[0023] (“Examples of the sensor 208 include, but are not limited to, video cameras, digital cameras, imaging systems, charge coupled devices, audio recording systems, forward looking infrared, thermal systems and/or other imaging sensors and combinations thereof.”)
circuitry disposed within the transaction card and configured to: 
generate a user-specific risk profile validation model of the user based on a plurality of user-specific characteristics derived from the user-specific sensor data received from the one or more sensors; 
store the user-specific risk profile validation model of the user in the data storage disposed within the transaction card; 
compare the user specific sensor data collected for a current transaction to the user-specific risk profile validation model to determine a risk score for the current transaction; and 
transmit the risk score to a card transacting device when the user utilizes the transaction card to attempt at least one transaction with the card transacting device.
(See Avegliano: Para 
[0029] (“The behavior analyzer 206 receives data from the sensors 204 and develops a model of the user's behavior patterns based on this data. In particular, the model reflects the user's behaviors while interacting with the user endpoint device”)
[0032] (“The risk information model 302 receives information about transactions performed by the user using the user endpoint device 108 and about the user's behavior while using the user endpoint device 108. The risk information model 302 uses this information to build a model of the user's risk patterns. The received information may include, for example: information about the merchant involved in a transaction ”)
[0033] (“The behavior history model 304 receives information about the user's behavior while using the user endpoint device 108. The behavior history model 304 uses this information to build a model of the user's behavior patterns. The received information may include, for example: the manner in which the user interacts with the user endpoint device 108 while performing a transaction involving a mobile payment. This information may be retrieved, for example from the user behavior history database 314 (which may, in turn, receive the information from a behavior analyzer 318) and/or a device interaction database 316 (or alternatively from the DB 106 of FIG. 1).”)
[0051] (“In step 520, the dashboard 306 sends an instruction to the user endpoint device 108 in accordance with the final score.  As discussed above, if the final score indicates a high likelihood of fraud (based on some predefined threshold), the instruction may instruct the user endpoint device 108 to reject the attempted payment and/or to provide further information for authentication or user feedback.  If the final score indicates a low likelihood of fraud, the instruction may instruct the user endpoint device to approve the attempted payment.”)
Claim 1 (“computing a likelihood that the attempted payment is fraudulent, based at least in part on a comparison of the behavior of the user to an historical behavior pattern of the user, a comparison of the transaction to the historical transaction pattern of the user, and a comparison of the riskiness to the historical risk pattern of the user; and”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Kurapati as it relates to using credit card with built-in sensor to include the above noted disclosure of Avegliano as it relates to detection mobile fraud.  The motivation for combining the references would have been to minimize mobile fraud using facial or voice recognition.

Claim 19 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
a control circuit including an activation element configured to activate the card responsive to one or both of (i) an action or activity of a user of the card, and/or (ii) an output of the one or more sensors, occurring prior to current usage of the card for a transaction at the card transacting device.
(See Kurapati: Para [0033])

Claim 20 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein the user-specific pre-card-use sensor data is collected by the one or more sensors beginning from an activation of the card through completion of the current transaction.
(See Kurapati: Para [0033])

Claim 4:
wherein the circuitry is further configured to compare a current instance of the user-specific risk profile validation model to past instances of the user-specific risk profile validation model to one or more of: (i) activate or deactivate the card; (ii) indicate to the card transacting device that the card is invalid or that the card is in possession of a 
(See Avegliano: Claim 1)

Claim 5:
wherein the past instances of the user-specific risk profile validation are stored in the data storage.
(See Avegliano: Para [0046] – [0049])

Claim 6:
wherein a current instance of the user-specific risk profile validation model associated with a current transaction attempt is configured to be transmitting to a separate or remote server involved with validation of card transactions.
(See Avegliano: Figs. 3-5)

Claim 7:
wherein the user-specific risk profile validation model of the current transaction and the user-specific profile validation models of prior transactions are configured to be compared by the card transacting device and/or the transaction card to authorize the at least one transaction.
(See Avegliano: Claim 1)

Claim 8:

(See Avegliano: Para [0029], [0032], [0033])

Claim 9:
wherein the user-specific risk profile validation model is built utilizing a machine learning algorithm.
(See Kurapati: Para [0034])

Claim 10:
wherein the user-specific risk profile validation model comprises building a cluster that represents customary behavior of the user when initiating transactions, and the comparing the validation score against the validation scores of the prior instances comprises determining whether or not the validation score maps to the cluster.
(See Avegliano: Claims 1, 18, 19)

Claim 11:
wherein the model is configured such that one or more of a principal component analysis (PCA), a Z-score analysis, and/or other outlier detection methods are utilized to compare the validation score against the validation scores of the prior instances of the authorized card users' behavior.


Claim 12:
wherein each of the validation scores is based on only a final 30 seconds of the card sensor data prior to completion of each respective one of the transactions.
(See Avegliano: Para [0031] – [0034])

Claim 13:
wherein the card is configured such that only the validation scores of 1,000 or 500 most recent authorized transactions of the prior instances are stored in the data storage.
(See Avegliano: Para [0031] – [0034])

Claim 14:
wherein the action or activity of the user that activates the card comprises one or more of: removing the card from a wallet in which the card is stored, activating a switch or touch-sensitive area of the card, moving the card in proximity to a mobile device known to the card, moving the card in proximity to a near field communication (NFC) device, an action or activity that supplies power to the card, an action or activity that induces electrical activity in the card, and/or activating one of the one or more sensors.
(See Kurapati: Para [0033])

Claim 15:

(See Avegliano: Para [0031] – [0034])

Claims 16-18
Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurapati (US20160098705A1) in view of Avegliano et al. (US20160321670A1) further in view of Faith et al. (US20100057622A1).

Claim 16:
wherein the user-specific risk profile validation model is encrypted for secure storage on the card.
(See Faith: Para [0110] (“encrypted scoring system”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Kurapati + Avegliano to include the above noted disclosure of Faith as it relates to pattern generation and scoring.  The motivation for combining the references would have been to offer coupon to mobile customers.

Claim 17:
wherein the risk score is encrypted for secure storage on the card and/or for secure transmission.


Claim 18:
wherein an encryption key utilized to decrypt the encrypted risk score is stored on the card.
(See Faith: Para [0110])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,872,345.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.